DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1-11) and Species B (claims 1-5 and 7-8) in the reply filed on November 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 1, 2021.
Claims 1-5, 7 and 8 will be examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a second operation;” however, because claim 2 depends upon claim 1 and claim 1 recites increasing then decreasing the flow rate in order to clean the nozzles, it is unclear whether the second operation of claim 2 is referring to the cleaning steps of claim 1 or if claim 2’s second operation is something different (i.e., does claim 2 require the increasing step and decreasing step of claim 1 as well as the second operation of claim 2 or is the second operation of claim 2 the increasing and decreasing steps of claim 1?).  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0358661 to Bharatiya et al. in view of JPH11-77544A to Mihara (see machine translation).
As to claim 1, Bharatiya discloses a method performed by a controller associated with a machine (see Bharatiya paragraph [0028], [0044], [0067]-[0068]), the method comprising: determining that a first subset of nozzles, of a plurality of nozzles of the machine, is to be cleaned (see Bharatiya paragraphs [0028], [0035]-[0042], [0063]-[0066] disclosing detecting of nozzle clogging for a particular nozzle or set of nozzles), the plurality of nozzles dispensing fluid during one or more operations of the machine (see Bharatiya paragraph [0025], [0054] disclosing that the machine is used to spray material, such as fertilizer); and determining a first flow rate of the fluid through the first subset of nozzles and increasing, based on determining that the first subset of nozzles is to be cleaned, the first flow rate of the fluid through the first subset of nozzles to a second flow rate of the fluid through the first subset of nozzles (see Bharatiya paragraphs [0042], [0067], [0074] where fluid flow or air flow is increased after detection of a plug to eliminate the plug).
Bharatiya does not explicitly disclose decreasing the second flow rate of the fluid through the first subset of nozzles to the first flow rate of the fluid through the first subset of nozzles when the first subset of nozzles is cleaned.  Mihara discloses a similar nozzle cleaning method wherein the fluid flow is increased to clean the nozzle and then decreased back to the first flow rate (see Mihara machine translation paragraph [0008]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bharatiya to decrease the second flow back to the first flow in order to determine whether the nozzle has been cleaned and continuing operation thereby avoiding the need to stop operation of the machine (see Mihara machine translation paragraphs [0008], [0019], [0020]).
As to claim 3, the combination of Bharatiya and Mihara discloses that the operation of the machine continues after the clogged nozzle is cleaned (see Mihara machine translation paragraphs [0008], [0019], [0020]).  It is understood that the control system would continue to monitor the nozzles and if and when another clogged nozzle is detected, the combination of Bharatiya and Mihara would perform the same nozzle cleaning steps of increasing the flow rate of fluid and decreasing back to the original flow rate on the second clogged nozzle.  Furthermore, duplication of steps is prima facie obvious (see In re Citron, 326 F.2d 418 (1964) (mere duplication of steps without change in function is obvious)).
As to claim 4, the combination of Bharatiya and Mihara discloses that the first subset of nozzles can include a single nozzle of the plurality of nozzles (see Bharatiya paragraphs [0028]-[0031] where the sensor can be placed on each nozzle).
As to claim 5, the combination of Bharatiya and Mihara discloses that the plurality of nozzles can include a plurality of groups of nozzles, wherein each of the plurality of groups of nozzles includes multiple nozzles and wherein the first subset of nozzles includes one of the plurality of groups of nozzles (see, e.g., Bharatiya Figs. 4A and 5A disclosing that the spray device can be a group of nozzles; paragraphs [0032]-[0037]).
As to claim 7, the combination of Bharatiya and Mihara discloses that the determining that the first subset of nozzles is to be cleaned comprises: obtaining information indicating that the first subset of nozzles is to be cleaned and determining without user input that the first subset of nozzles is to be cleaned based on the information indicating that the first subset of nozzles is to be cleaned (see, e.g., Bharatiya paragraphs [0028]-[0042] particularly [0042] disclosing that the indication of a plugged nozzle is sent directly to the machine for automatic remedial action).
As to claim 8, the combination of Bharatiya and Mihara discloses that the obtaining the information indicating that the first subset of nozzles is to be cleaned comprises: obtaining, from a sensor, sensor data indicating that one or more nozzles, of the first subset of nozzles, are obstructed .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0358661 to Bharatiya et al. in view of JPH11-77544A to Mihara (see machine translation) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2018/0178237 to Posselius et al. and U.S. Patent App. Pub. No. 2019/0076892 to Zhao.
Bharatiya and Mihara are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Bharatiya and Mihara does not explicitly disclose that during the first operation, the first subset of nozzles dispenses a mixture of the fluid with another fluid; selecting the first subset of nozzles for a second operation of the one or more operations based on determining that the first subset of nozzles is to be cleaned wherein, during the second operation, the first subset of nozzles dispenses the fluid without the other fluid; determining that the first subset of nozzles is cleaned and selecting the first subset of nozzles for the first operation based on determining that the first subset of nozzles is cleaned.  Posselius discloses that nozzles that supply and mix two fluids are known in the art (see Posselius paragraphs [0003], [0008], [0021]-[0024]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the nozzles that supply and mix two fluids in Bharatiya/Mihara and the results would have been predictable since Posselius is directed to agricultural sprayers as is Bharatiya.  Regarding the dispensing of one fluid without the other fluid during the cleaning (second operation), Zhao discloses a similar nozzle cleaning method wherein only the cleaning fluid is supplied and the production agent is not supplied (see, e.g., Zhao paragraphs [0055], [0058]-[0060]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bharatiya/Mihara/Posselius such that only the cleaning fluid is supplied during cleaning as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296. The examiner can normally be reached M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS LEE/Primary Examiner, Art Unit 1714